United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-11137
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LARRY CHARLES GIPSON,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:04-CR-306-1
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Larry Charles Gipson appeals his guilty-plea convictions for

bank robbery, in violation of 18 U.S.C. § 2113(a).       He argues,

for the first time on appeal, that the district court failed to

comply with the requirements of FED. R. CRIM. P. 11 at

rearraignment.    The argument is reviewed for plain error.       United

States v. Vonn, 535 U.S. 55, 59 (2002).     To demonstrate plain

error, Gipson must show clear or obvious error that affects his

substantial rights; if he does, this court has discretion to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11137
                                -2-

correct a forfeited error that seriously affects the fairness,

integrity, or public reputation of judicial proceedings.    United

States v. Olano, 507 U.S. 725, 732 (1993).   This court will find

that a “substantial right” has been violated if “the defendant’s

knowledge and comprehension of the full and correct information

would have been likely to affect his willingness to plead

guilty.”   United States v. Johnson, 1 F.3d 296, 298 (5th Cir.

1993) (en banc).

     Although Gipson asserts that the Rule 11 errors by the

district court affected his substantial rights, he simultaneously

asks for “a new plea hearing.”   Because Gipson states that he

still wishes to plead guilty despite the inadequate Rule 11

colloquy, he has not shown any effect on his substantial rights.

See id.; see also United States v. Vasquez-Bernal, 197 F.3d 169,

171 (5th Cir. 1999).   His conviction is therefore AFFIRMED.   The

Government’s motion to supplement the record is DENIED, and

Gipson’s cross-motion to seal the psychiatric evaluation is

similarly DENIED.